                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


In re: McNeilus Manufacturing Explosion               Case No. 17-cv-5237-PJS-KMM
Coordinated Litigation

      Filed as to See, et al. v. Swagelok,                     ORDER
      et al., 17cv5237




      This matter is before the Court on the Motion to Amend the Complaint to Add

Claims for Punitive Damages filed by the plaintiffs, Eemou and Sing See. [ECF No. 139.]

As explained below, the Sees’ motion to amend is denied.

I.    Allegations in the First Amended Complaint1

      McNeilus manufactures large trucks for waste removal purposes that are

powered by a compressed natural gas (“CNG”) system. The gas is stored in pressurized

cylinders on top of the vehicles. During the manufacturing process, after the CNG

trucks are painted, they are moved into a heated baking room so that the paint can cure.

      On January 11, 2017, McNeilus was finishing a CNG vehicle for Waste

Management. The truck had four CNG cylinders atop the vehicle, which were connected

to a manifold with a high-pressure hose manufactured by Swagelok Company

(“Swagelok”) and distributed by San Diego Valve and Fitting Company (“San Diego

Valve”).




1
      The current operative pleading in the Sees’ case is the First Amended Complaint
[ECF No. 62], which the Court summarizes here.



                                             1
       At the time of the events giving rise to this lawsuit, Eemou See was a production

worker at a McNeilus facility. Around 10:00 a.m. on January 11th, a massive explosion

occurred while the Waste Management truck was in the baking room. The explosion

caused serious injuries to several people and severely damaged the McNeilus building.

Ms. See suffered burns over nearly half of her body and the amputation of each finger

on her left hand.

       In the aftermath of the explosion, the Dodge County Sheriff’s Office and the state

fire marshal investigated its cause. The sheriff’s report noted that a hose came

unfastened from the CNG system—the hose appeared to have pulled out of the factory-

crimped connection. The fire marshal’s initial investigation similarly suggested that the

hose became “undone and may have released some of the natural gas product into the

room.” [First Am. Compl. ¶ 44.]

       Ms. See and her husband brought this lawsuit against Swagelok and San Diego

Valve under negligence and strict-liability theories. They allege that the defendants

defectively designed and manufactured the hose and hose assemblies. They also allege

that Swagelok and San Diego Valve provided inadequate warnings with their products

regarding how to use them safely. The Sees claim that the CNG hose connecting the

cylinders to the manifold on the truck was not properly inserted into the fitting; if it had

been, the hose would not have decoupled from the fitting, releasing natural gas into the

baking room. The Sees also claim that Swagelok and San Diego Valve failed to properly

test the hose assembly, which would have caught the flaw prior to the explosion.




                                             2
II.   Motion to Amend Complaint to Add Claims for Punitive Damages

      The Sees ask the Court to allow them to amend their complaint so they can seek

punitive damages from Swagelok and San Diego Valve. [ECF No. 139.] The defendants

oppose the motion, arguing that the proposed amendment is futile. For the reasons set

forth below, the Sees’ motion is denied.

      A. Legal Standard

      Except in situations where amendment is permitted as a matter of course or the

parties agree, neither of which apply here, a party may amend its pleadings only with

leave of court. Fed. R. Civ. P. 15(a)(2). Federal courts should grant leave to amend

freely “when justice so requires.” Id. Courts will, however, deny leave to amend for

several reasons, including: “undue delay, bad faith, or dilatory motive, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the non-

moving party, or futility of amendment.” Streambend Props. II, LLC v. Ivy Tower

Minneapolis, LLC, 781 F.3d 1003, 1015 (8th Cir. 2015) (quoting Moses.com Sec., Inc. v.

Comprehensive Software Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005)). In this case,

only the futility of the proposed amendment is at issue.2


2
       Under Minnesota law, a complaint cannot be amended to add a claim for punitive
damages unless the motion to amend is supported by prima facie clear and convincing
evidence that a defendant has shown deliberate disregard for the rights and safety of
others. See Ulrich v. City of Crosby, 848 F. Supp. 861, 866–69 (D. Minn. 1994)
(discussing the standards applicable to a motion to amend under Minn. Stat. § 549.191).
Though this District has long applied Minn. Stat. § 549.191 when plaintiffs seek leave to
add a claim for punitive damages, the defendants recognize that most recent decisions
have concluded that amendment is properly governed by the Rule 15. [Swagelok Opp’n
at 5–8; San Diego Opp’n at 11–13.] Because the standards for amendment under Rule 15
and Minn. Stat. § 549.191 conflict, the Court concludes that Rule 15 applies here.
See, e.g., Barry v. Consolidated Asset Recovery Sys., 2019 WL 351339, at *2 n.1 (D.
                                                                   (footnote continued ...)


                                            3
       When determining whether to deny amendment because a proposed amendment

is futile, a court must “reach the legal conclusion that the amended complaint could not

withstand a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.” Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010) (quoting Cornelia I.

Crowell GST Trust v. Possis Med., Inc., 519 F.3d 778, 782 (8th Cir. 2008)). Under

Rule 12(b)(6), courts look only at the sufficiency of the allegations in the proposed

amended complaint to determine whether it “contain[s] sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The Court’s futility analysis in this context asks “whether [the Sees’ proposed

amendment] states a plausible claim for punitive damages in light of substantive

Minnesota law.” Shank v. Carleton College, No. 16-cv-1154 (PJS/HB), 2018 WL

4961472, at *4 (D. Minn. Oct. 15, 2018) (emphasis in original); Barry, 2019 WL 351339,

at *4 (same). Minnesota’s substantive law makes punitive damages available to a

plaintiff upon a showing “that the acts of the defendant show deliberate disregard for

the rights or safety of others.” Minn. Stat. § 549.20, subd. 1(a). Deliberate disregard

occurs when “the defendant has knowledge of facts or intentionally disregards facts

Minn. Jan. 29, 2019) (“In conformity with other recent decision in this District, the
undersigned concludes that Rule 15 and not Minn. Stat. § 549.191 controls the
adjudication of motions to amend.”); see also Selective Ins. Co. of S.C. v. Sela, 353 F.
Supp. 3d 847, 855–63 (D. Minn. 2018) (concluding Minn. Stat. § 604.18, which imposes
similar pleading requirements for adding claims of bad-faith denial of insurance
benefits, conflicts with Fed. R. Civ. P. 8 and 15); but see Inline Packaging, LLC v.
Graphic Packaging Int’l, LLC, No. 15-cv-3183 (ADM/LIB) (D. Minn.) [Doc. No. 354]
(Brisbois, Mag. J.) (finding the court is required to apply Minn. Stat. § 549.191).



                                              4
that create a high probability of injury to the rights or safety of others.” Id. § 549.20,

subd. 1(b).

       B. Proposed Amendments

       The starting point for the Court’s analysis is the Sees’ Proposed Second

Amended Complaint, which contains eleven new paragraphs setting forth the factual

basis for the plaintiffs’ punitive damages claim. [Proposed Second Am. Compl. (“PSAC”)

¶¶ 48–58, ECF No. 138 (redlined version).] The Sees allege that Swagelok and San

Diego Valve were aware of a high probability of harm to others for the following

reasons: (1) before the January 11, 2017 explosion at McNeilus, both defendants knew

that under-inserted hoses present significant risks; (2) the defendants had identified

flaws in their manufacturing processes that led to under-inserted hoses; and (3) the

defendants failed to take adequate measures to prevent under-inserted hoses from

entering the marketplace.

       The Sees point to a July 2013 incident in which an under-inserted hose “blew

off” its assembly. [PSAC ¶ 49 (“In July of 2013, a Swagelok hose that was not properly

pre-assembled blew off an installed hose.”).] After that incident, Swagelok responded

by requiring more detailed inspections of hoses assembled at Swagelok. [PSAC ¶ 50.]

Specifically, Swagelok “began requiring second-person inspection of all hoses” at its

own facility, but it allegedly did not require its distributors to do the same. [PSAC

¶ 50.] The Sees claim that Swagelok hoses continued to be manufactured and sold by

distributors who were using an older process that Swagelok knew had the potential to

blow out from their fittings. [PSAC ¶ 50.]




                                              5
      The Sees also base their proposed claim for punitive damages on the discovery

of under-inserted hoses in April and June of 2016 at San Diego Valve. In April that

year, San Diego Valve learned that a temporary employee assembled four natural gas

hoses that failed conductivity testing because the end of the hose failed to contact a

conductive eyelet that was seated inside the fitting.3 [PSAC ¶ 52.] All four hoses were

eventually found to be under-inserted. [PSAC ¶ 52.] In June 2016, “several more”

hoses assembled at San Diego Valve by a different employee failed conductivity testing

and were found to be under-inserted as well. [PSAC ¶ 53.] In response to these 2016

events, San Diego Valve “changed its assembly process” and began requiring

conductivity testing at an earlier step in the manufacturing of each hose. [PSAC ¶ 55.]

      The Sees claim that even though Swagelok and San Diego Valve knew that a

significant number of hoses had been assembled with the process that predated San

Diego Valve’s switch to performing conductivity tests on all hoses prior to crimping,

“neither Swagelok nor [San Diego Valve] took any action to contain the problem and

continued to market and sell hoses that had been manufactured under the defective

process.” [PSAC ¶ 56.] Swagelok and San Diego Valve did not try to determine if other

hoses that were previously assembled had the same under-insertion problem, and they


3
      “Conductivity testing” is not described in the Proposed Second Amended
Complaint, though the allegations suggest that a conductive eyelet should make contact
between the hose and the inside of the fitting. [PSAC ¶ 52.] The plaintiffs indicate that
conductivity testing can identify hoses that are under-inserted. [Pls.’ Mem. at 5 n.3.]
The defendants argue that a failure of conductivity testing does not necessarily reveal
an under-insertion problem both because hoses that are fully inserted can fail
conductivity testing, and because hoses that are under-inserted may pass. [Swagelok
Mem. at 16–17; San Diego Valve Mem. at 6 n.1.]




                                            6
did not issue a recall or provide post-sale warnings to customers or end-users who

were using hose assemblies that were manufactured under the older process. [PSAC

¶¶ 57–58.]

       C. Analysis

       For at least three reasons, despite taking the plaintiffs’ allegations as true, they

are insufficient to show that Swagelok or San Diego Valve exhibited a deliberate

disregard for the rights or safety of others.4 The facts set forth in the Proposed Second

Amended Complaint simply fail to establish that the conduct of either defendant showed

deliberate disregard for the safety of others.

              1. Prompt Response

       First, the plaintiffs’ punitive-damages theory is flawed because the facts alleged

suggest that Swagelok and San Diego Valve acted promptly in response to the incidents

that arguably put them on notice that their hoses might suffer from an under-insertion

problem. After Swagelok became aware of an under-insertion issue with one hose in




4
        The Sees submitted matters outside the pleadings in connection with their motion
to amend. Because the Court has analyzed the sufficiency of the proposed amended
pleading under the futility standard, the allegations in the Proposed Second Amended
Complaint control the analysis. The Sees’ affidavits and exhibits were not embraced by,
incorporated into, or attached to the proposed pleading, so they are beyond the record
that may be considered by the Court. See Zean v. Fairview Health Servs., 858 F.3d 520,
526–27 (8th Cir. 2017). Therefore, the Court’s conclusion that the proposed amendment
is futile is not based on the evidentiary record. Nevertheless, the Court also reviewed
the broader record, and concludes that even had the amended complaint itself been
strengthened with additional detail from the supplemental record, the outcome of the
motion to amend would be the same. In other words, the problem here is one of
substance, not of form.




                                             7
April 2013,5 it began requiring two-person inspections of all hoses. And San Diego

Valve tested every hose after manufacture but before sale, and sent any hoses

identified as flawed to Swagelok for further analysis. When several hoses failed

conductivity testing at San Diego Valve three years later in April and June 2016, San

Diego Valve started requiring mid-assembly conductivity testing on all hoses. These

facts do not show that in the face of a serious risk of harm, Swagelok and San Diego

Valve intentionally disregarded that risk or acted with indifference to it; instead the

facts alleged suggest that they tried to address the issues of which they were aware.

See Rogers v. Mentor Corp., No. 12-cv-2602 (SRN/SER), 2018 WL 2215519, at *8 (D.

Minn. May 15, 2018) (providing that the substantive punitive damages statute in

Minnesota “requires (1) knowledge of or an intentional disregard of facts that make

injury to the plaintiffs’ rights probable; and (2) action despite such knowledge”) (internal

quotation marks omitted).

       Of course, the Court does not suggest that the defendants’ conduct absolves

them of all responsibility for the accident that caused Ms. See’s injuries, and the Court

offers no commentary here on the strengths or weaknesses of the underlying claims.

Indeed, accepting them as true, the new allegations in the Proposed Second Amended

Complaint reasonably support an inference that Swagelok and San Diego Valve’s

response to the under-insertion issue was negligent. But, of course, punitive damages


5
       There are no allegations in the Proposed Second Amended Complaint to suggest
that San Diego Valve was aware of the incident in April 2013 or was even one of
Swagelok’s distributors at that time. Therefore, the Court has not considered the April
2013 incident when evaluating whether the plaintiffs have alleged a plausible claim for
punitive damages against San Diego Valve.



                                             8
are not available simply because a defendant is negligent. Here, the conduct of

Swagelok and San Diego Valve described in the amended pleading does not demonstrate

a deliberate or intentional disregard of the rights and safety of others.

              2. Awareness of High Probability of Injury

       Second, the plaintiffs’ proposed amendment would not survive a motion to

dismiss because it does not show that Swagelok and San Diego Valve were aware of a

high probability that their products could cause injuries. See Minn. Stat. § 549.20,

subd. 1(b). The plaintiffs allege that the defendants must have been aware of such a

risk. Certainly, it is reasonable to infer from the allegations here that an under-inserted,

high-pressure hose assembly could allow gas to escape a CNG system, creating

significant safety risks. However, the Proposed Second Amended Complaint does not

support the separate inference that the defendants were aware that under-inserted

hoses routinely eluded the defendants’ quality-control measures and entered the

market. According to the Sees’ pleading, Swagelok was aware of one under-inserted

hose that “blew off” in the field in 2013. For three years after that incident, there are

no allegations that Swagelok or San Diego Valve received even one report that their

hoses had an under-insertion problem. Given that the plaintiffs allege Swagelok is one

of America’s largest privately held companies with significant market share [see PSAC

¶¶ 6–7], the identification of a single occasion where an under-inserted hose failed in

the field prior to the tragedy in this case does not state a plausible claim that the

defendants were aware of a high probability of injury to others.

       The next “incidents involving under-inserted hose assemblies at [San Diego

Valve]” [Pls.’ Mem. at 2], did not come up until April and June 2016, prompting San


                                             9
Diego Valve to change its testing process. The three-year gap suggests not only that

the problem the plaintiffs identified is uncommon, but also that San Diego Valve’s

existing testing and inspection processes could identify under-insertion problems

before hoses made it into the into the stream of commerce.6

       These same reasons also undermine the plaintiffs’ argument that Swagelok and

San Diego Valve showed deliberate disregard for the safety of others because they

failed to issue a recall or to warn end-users that they may have received hoses that

were under-inserted. [PSAC ¶ 58; Pls.’ Mem. at 2, 9.] If anything, the record

demonstrates that the defendants were aware that their testing program was catching

under-inserted hoses before sale. Because the allegations fail to show that either of the

defendants had knowledge of facts indicating a high probability of injury, the failure to

issue a recall or provide post-sale warnings is not indicative of a deliberate disregard

for others’ safety.7


6
       The plaintiffs’ assertion that the defendants were aware that “numerous hoses
assembled with the prior process that failed to detect under-inserted hoses had been
placed in the stream of commerce” [PSAC ¶ 56], is conclusory rather than factual, and
therefore is not the type of allegation that can support the motion to amend.

7
       The defendants argue that the failure-to-recall allegations are unhelpful to the
Sees because Minnesota law does not recognize a manufacturer’s duty to issue a recall
and because this is not a special case in which a post-sale duty to warn would be
recognized. [See Swagelok Mem. at 19–20 & n.55.] The defendants essentially suggest
that unless Minnesota law would support a separate underlying tort claim for the
manufacturer’s post-sale conduct, the manufacturer’s action or inaction cannot legally
form the basis of a claim for punitive damages. In Berczyk v. Emerson Tool Co., 291 F.
Supp. 2d 1004 (D. Minn. 2003), the court rejected an argument that the manufacturer
exhibited deliberate disregard by failing to issue a recall, simply noting that Minnesota
has not recognized any duty to recall or retrofit a product. Id. at 1016. However,
Berczyk offers little reasoning to support the proposition advanced by the defendants,
and the issue has not been substantially briefed in this proceeding. The Court does not
                                                                     (footnote continued ...)


                                             10
              3. Olson v. Snap Products

       Finally, the Court is not persuaded by the plaintiffs’ reliance on Olson v. Snap

Prods., Inc., 29 F. Supp. 2d 1027 (D. Minn. 1998). If anything, a careful reading of Olson

demonstrates why the showing made by the plaintiffs in this case is inussificient to

support a claim for punitive damages. In Olson, the defendant manufactured an aerosol

“fix a flat” tire inflator and marketed it as containing a “NON-EXPLOSIVE FORMULA.”

Id. at 1029. Mr. Olson was injured by an explosion that occurred when he attempted to

weld a tire rim attached to a tire that contained the defendant’s product. Id. Though the

inflator had a label advertising that the product was non-explosive, the record provided

support for punitive damages because the defendant was aware of serious safety risks

that contradicted its marketing claims. For example, the manufacturer used a propellant

that it confirmed was unsafe and had previously criticized as “highly flammable” when it

was used by a competitor. Id. at 1030–31. Third-party testing showed the propellant

was extremely flammable, the defendant’s internal investigations revealed concerns

about the product’s ability to cause bodily harm or death, and before Mr. Olson’s

accident occurred, the defendant was sued twice for injuries resulting from tire

explosions during rim welding. Id. at 1032–33. Despite all of this, the defendant



rely upon this argument in determining that the Sees’ proposed amendment is futile.
However, the Coutr doubts that a manufacturer’s failure to offer post-sale warnings or
issue a recall where a high probability of injury exists is as irrelevant to the question of
deliberate disregard as the defendants now argue. 54 Am. Jur. Trials 443 § 20 (May
2019 Update) (“A manufacturer's failure to redesign or recall or reduce the risk of a
known danger has been the predominant basis for imposing punitive damages in
products liability litigation.”).




                                             11
continued marketing the product as containing a non-explosive formula and failed to

change its labeling to accurately reflect the well-known risks, supporting an inference

that the defendant acted with deliberate disregard because it elevated its own interest

in maintaining a market advantage over the safety of others. See id. at 1037–39 and

1038 n.3.

       In several respects, the rather astonishing facts supporting the motion to amend

in Olson stand in stark contrast to the allegations in the Proposed Second Amended

Complaint here. This case obviously lacks the presence of previous lawsuits brought

against the manufacturer for essentially the same type of injury alleged in the Sees’

complaint. There are no allegations here that Swagelok or San Diego Valve were aware

that their hoses in the field were likely to be under-inserted the way that the

manufacturer in Olson knew that its widely distributed product was extremely

flammable. And the plaintiffs have not alleged facts supporting an inference that

Swagelok and San Diego Valve essentially sought to maintain economic advantage in the

market by misleading end-users into thinking their hoses were not prone to do the

exact thing that prior incidents and testing revealed was likely to occur. The plaintiffs

may wish their case were more like Olson for the purpose of putting punitive damages

on the table, but the allegations in the proposed amended pleading simply do not

support the comparison.

III.   Order

       Based on the discussion above, the Court concludes that the Sees’ proposed

punitive damages claim is futile because the allegations in the Proposed Second

Amended Complaint do not show that Swagelok or San Diego Valve engaged in conduct


                                            12
showing a deliberate disregard for the rights or safety of others. Accordingly, IT IS

HEREBY ORDERED THAT the plaintiffs’ Motion to Amend the Complaint to Add Claims

for Punitive Damages [ECF No. 139] is DENIED.


Date: June 6, 2019                            s/Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge




                                           13
